Citation Nr: 1021057	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-26 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left mandible fracture 
residuals, rated 10 percent disabling prior to June 1, 2010, 
and zero percent on June 1, 2010. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to 
August 1959.

This appeal arises to the Board of Veterans Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part denied entitlement to an 
increased rating for left mandible fracture residuals.

In May 2009, the Board adjudicated other issues on appeal, 
but entitlement to an increased rating for left mandible 
fracture residuals was remanded for development.  In January 
2010, the Huntington Remand and Rating Development Team 
(hereinafter: the Team) notified the Veteran that it proposed 
to reduce the disability to zero percent.  In a March 2010 
rating decision, the Team reduced the mandible fracture 
residuals to zero percent effective from June 1, 2010.  The 
issue has been re-characterized on page 1 to reflect this 
rating action.  


FINDING OF FACT

Residuals of a mandible fracture have been manifested 
throughout the appeal period by occasional pain on use and 
limited lateral excursion between 4-mm and 5-mm.  


CONCLUSION OF LAW

The criteria for a schedular rating greater than 10 percent 
for residuals of a mandible fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.150, Diagnostic Code 9905 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In this case, all remand 
orders have been complied with.  

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, notice was provided in January 2006.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA treatment records and examination reports.  A 
hearing was provided.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Disability Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

The Veteran's service treatment records (STRs) reflect that 
he underwent a dental examination in September 1955 upon 
entrance into active service.  Maloclusia was noted.  Teeth 
numbers 1, 16, 17, and 32 were not present.  These numbers 
represent the aft-most molar, both sides, upper and lower.  
The Veteran suffered a compound fracture of the left mandible 
at the "angle" during active service in November 1955.  
There appeared to be no artery or nerve involvement.  There 
is no record of immediate tooth damage or loss.  A July 1956 
report notes that he had also bitten his tongue and had 
repeated sores from this.  In March 1957, a left cheek 
laceration was closed with sutures, but this injury is 
unrelated to the mandible fracture.  

In August 1959, teeth numbers 3, 16, 18, and 32 were absent.  
Thus, tooth number 1 (upper right rear-most molar) had 
emerged; tooth 16 (upper left rear-most molar) was still 
missing; tooth number 17 (lower left rear-most molar) had 
emerged; tooth number 18, the next lower left molar, was 
missing; and, tooth 32 (right lower rear-most molar) was 
still missing.  Occlusion was noted to be normal.  
Significantly, tooth number 18 that had been present at 
entrance into active service, was missing.

An August 1959 separation examination report reflects that 
the mouth was normal.  The Veteran completed a medical 
history questionnaire during his separation physical 
examination and checked "no" to a history of severe tooth 
or gum trouble.  

The Veteran first applied for service connection for 
residuals of a head injury in January 1991.  In April 1991, 
VA granted service connection for residuals of a left 
mandible fracture and assigned a noncompensable rating under 
Diagnostic Code 9999-9904.  In December 2005, he requested 
compensation for this disability.  

A July 2006 VA compensation examination report reflects that 
there appeared to be no limitation of motion or loss of 
function of the mandible.  The lower posterior second and 
third molars were missing.  There was 55-mm of vertical 
inter-incisal range and 4-mm of left and right lateral 
excursion with 10-mm of protrusive excursion.  Both temporal 
mandibular joints were painless and silent.  There was 
moderate bone loss in the lower dentition, attributed to 
periodontal disease.  An X-ray was negative.

In August 2006, the RO granted a 10 percent rating under 
Diagnostic Code 9905 on the basis that lateral excursion of 
4-mm met the 10 percent criteria.  Indeed, under Diagnostic 
Code 9905, lateral excursion of 0 to 4-mm warrants a 10 
percent rating. 

In October 2007, the RO received Social Security 
Administration records that reflect that the Veteran was 
under a disability from working due to blindness.  No other 
disability is mentioned.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge that his jaw fracture was not set properly 
and that he has lost most of his teeth because of this.  He 
testified that he has trouble chewing meat and has occasional 
jaw pain.  

In May 2009, the Board remanded the case for examination.  

A December 2009 VA compensation examination report reflects 
that the examiner agreed that the Veteran had difficulty 
chewing some foods.  The examiner found that tooth loss was 
probably due to caries and periodontal disease, rather than 
trauma.  Inter-incisal range of motion was to 55-mm 
vertically, to 10-mm of right lateral excursion, to 5-mm of 
left lateral excursion, and to 10-mm of protrusive excursion.  
There were only a few teeth left (oligodontia).  The examiner 
related any mastication difficulty to loss of dentition, 
which was not related to the mandible fracture.  

Left mandible fracture residuals have been rated 10 percent 
disabling under Diagnostic Code 9905.  Under that code, 
limited motion of the temporal mandibular articulation 
warrants a minimum rating of 10 percent where there is a 
maximum of 40-mm of inter-incisal range.  Lateral excursion 
of 0 to 4-mm also warrants a 10 percent rating.  A 20 percent 
rating is warranted where there is 21 to 30-mm of inter-
incisal range.  More limited inter-incisal range warrants a 
higher rating.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(2009).  Because limited motion of the temporal mandibular 
joint is implicated, 38 C.F.R. §§ 4.40, 4.45, and the tenets 
of DeLuca must be considered.  

The evidence discussed above reflects that although the 
Veteran attributes his mastication difficulty to his service-
connected mandible fracture, the July 2009 examiner 
attributes this to oligodontia.  Although both VA examiners 
have described pain-free motion of the temporal mandibular 
joint, the Veteran testified that he does have occasional jaw 
pain, and he is competent to so testify.  This is significant 
because the Court requires that evidence of pain on use must 
be considered.  DeLuca, supra.  38 C.F.R. § 4.40 states that 
a part that becomes painful on use must be considered 
seriously disabled.  

§ 4.40 also states that musculoskeletal disability includes 
the inability to perform normal excursion.  This is 
significant because the July 2006 VA compensation examination 
report contains evidence of compensable limitations of 
excursion.  

While the December 2009 VA examiner found 5-mm of lateral 
excursion, which is not compensable, the earlier-dated 
examination within the appeal period shows a compensable 
limitation of motion.  The Board must reconcile the variance 
between these reports into a consistent picture that 
accurately represents all elements of the disability.  
38 C.F.R. § 4.2 ("It is the responsibility of the rating 
specialist to interpret reports of examination in light of 
the whole recorded history, reconciling the various reports 
into a consistent picture so that the rating may accurately 
reflect the elements of disability present").  

Because one examiner reported 4-mm of lateral excursion, 
because the Veteran has competently testified that he senses 
occasional jaw pain on use, because VA regulation requires VA 
to regard a part that becomes painful on use as "seriously 
disabled," and because any other mastication difficulty has 
been attributed to non-service-connected cause, the criteria 
for a 10 percent rating, and no higher, are more nearly 
approximated for the entire appeal period.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 10 percent for residuals of a mandible fracture 
is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

An increased schedular rating, above 10 percent, for 
residuals of a mandible fracture, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


